Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.4 NATIONAL FUEL GAS COMPANY OFFICERS CERTIFICATE Establishing Senior Notes R. J. Tanski, the Treasurer of National Fuel Gas Company, a New Jersey corporation (the Company), pursuant to the authority granted in the Board Resolutions of the Company adopted on , 200_, and Sections 102, 201 and 301 of the Indenture defined herein, does hereby certify to The Bank of New York Mellon (formerly known as The Bank of New York), as Trustee (the Trustee) under the Indenture of the Company (For Unsecured Debt Securities) dated as of October 1, 1999 (the Indenture), that: 1. The Securities of the series to be issued under the Indenture shall be designated % Notes due  (the Notes of the Series); the Notes of the Series shall be in substantially the form set forth in Exhibit A hereto. All capitalized terms used in this certificate which are not defined herein shall have the meanings set forth in the Indenture. 2. The Notes of the Series shall be initially authenticated and delivered in the aggregate principal amount of $ (the Initial Notes of the Series); provided, however, that the Company may, without consent of the Holders of the Initial Notes of the Series, create and issue additional Notes of the Series ranking equally with, and otherwise identical in all respects to, the Initial Notes of the Series (except for the date from which interest first accrues thereon and the first interest payment date therefor), which additional Notes of the Series shall form a single series with the Initial Notes of the Series. 3. The Notes of the Series shall mature, and the principal thereof shall be due and payable, together with all accrued and unpaid interest thereon on, , 20. 4. The Notes of the Series shall be issued in the denominations of $ [if other than denominations of $1,000] and integral multiples thereof. 5. The Notes of the Series shall bear interest as provided in the form thereof set forth in Exhibit A. Exh. 4.4 - 1 6. The principal of and premium if any, and interest on the Notes of the Series shall be payable at, and registration of transfers and exchanges in respect of the Notes of the Series may be effected at, the office or agency of the Company in The City of New York; provided, however, that payment of interest may be made at the option of the Company by check mailed to the address of the persons entitled thereto [or, in certain circumstances described in the form of Notes of the Series hereto attached as Exhibit A, by wire transfer to an account designated by the person entitled thereto].
